Exhibit 10.1

 

Amendment to Loan Documents    ©PNCBANK

THIS AMENDMENT TO LOAN DOCUMENTS this (“Amendment”) is made as of December 7th
2007, by and between FRANKLIN ELECTRONIC PUBLISHERS, INC., FRANKLIN ELECTRONIC
PUBLISHERS (EUROPE) LTD., AND FRANKLIN ELECTRONIC PUBLISHERS (DEUTSCHLAND) GMBH
(each a “Borrower” and collectively, the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”).

BACKGROUND

A. The Borrower has executed and delivered to the Bank (or a predecessor which
is now known by the Bank’s name as set forth above), one or more promissory
notes, letter agreements, loan agreements, security agreements, mortgages,
pledge agreements, collateral assignments, and other agreements, instruments,
certificates and documents, some or all of which are more fully described on
attached Exhibit A, which is made a part of this Amendment (collectively as
amended from time to time, the “Loan Documents”) which evidence or secure some
or all of the Borrower’s obligations to the Bank for one or more loans or other
extensions of credit (the “Obligations”).

B. The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows;

1. Certain of the Loan Documents are amended as set forth in Exhibit A. Any and
all references to any Loan Document in any other Loan Document shall be deemed
to refer to such Loan Document as amended by this Amendment. This Amendment is
deemed incorporated into each of the Loan Documents. Any initially capitalized
terms used in this Amendment without definition shall have the meanings assigned
to those terms in the Loan Documents. To the extent that any term or provision
of this Amendment is or may be inconsistent with any term or provision in any
Loan Document, the terms and provisions of this Amendment shall control.

2. The Borrower hereby certifies that (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made anew
and (iii) incorporated into this Amendment by reference, (b) no Event of Default
or event which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (c) no consent
approval, order authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, and (d) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms. The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.

3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.



--------------------------------------------------------------------------------

4. As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.

5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys7 fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations. The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.

6. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.

7. This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.

8. This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.

9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute on amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the waiver of jury trial provisions contained in the Loan Documents.

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

WITNESS / ATTEST:     FRANKLIN ELECTRONIC PUBLISHERS, INC. /s/ Barbara Anderson
    By:   /s/ Frank Musto Print Name:   Barbara Anderson     Print Name:   Frank
Musto Title:   Assistant Treasurer     Title:   Vice President, Finance, CFO
(Include title only if an officer of entity signing to the right)      

[Signatures continue on next page]

 

- 2 -



--------------------------------------------------------------------------------

WITNESS / ATTEST:     FRANKLIN ELECTRONIC PUBLISHERS (EUROPE) LTD. /s/ Barbara
Anderson     By:   /s/ Frank Musto Print Name:   Barbara Anderson    
Print Name:   Frank Musto Title:   Assistant Treasurer     Title:   Vice
President, Finance, CFO (Include title only if an officer of entity signing to
the right)       WITNESS / ATTEST:     FRANKLIN ELECTRONIC PUBLISHERS
(DEUTSCHLAND) GHBH. /s/ Barbara Anderson     By:   /s/ Frank Musto Print Name:  
Barbara Anderson     Print Name:   Frank Musto Title:   Assistant Treasurer    
Title:   Vice President, Finance, CFO (Include title only if an officer of
entity signing to the right)             PNC BANK, NATIONAL ASSOCIATION      
By:   /s/ Michael T. Raynor       Print Name:   Michael T. Raynor       Title:  
Senior VicePresident



--------------------------------------------------------------------------------

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF DECEMBER 7, 2007

 

A. The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

 

  1. Revolving Credit and Security Agreement dated December 7, 2004 (the
“Agreement”)

 

  2. Revolving Credit Note dated December 7, 2004 (the “Note”)

 

  3. All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 

B. The Loan Documents are amended as follows:

Modification to the Agreement

The “Term” set forth in sub-section 13.1 of section XIII EFFECTIVE DATE AND
TERMINATION is hereby amended to mean March 6, 2008, or such later date as may
be designated by the Bank by written notice from the Bank to the Borrower.

Modification to the Note

The date on which the unpaid principal amount of all Revolving Advances made
pursuant to the Credit Agreement shall be due and payable is hereby amended to
mean March 6, 2008, or such later date as may be designated by the Bank by
written notice from the Bank to the Borrower.

 

C. Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to
the amendments set forth in this Amendment are subject to the prior satisfaction
of the following conditions:

 

  1. Execution by all parties and delivery to the Bank of this Amendment.

 

  2. Reimbursement of the fees and expenses of the Bank’s in-house counsel in
connection with this Amendment, which fees and expenses as of the date of this
Amendment are $350.00.